IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 EDELLA JOHNSON (A/K/A EDELLA                   : No. 11 WAL 2019
 ROBINSON A/K/A EDELLA ROBINSON                 :
 JOHNSON) , ERIC JOHNSON,                       :
 INDIVIDUALLY AND ON BEHALF OF                  : Petition for Allowance of Appeal from
 OTHER SIMILARLY SITUATED FORMER                : the Order of the Superior Court
 AND CURRENT HOMEOWNERS IN                      :
 PENNSYLVANIA,                                  :
                                                :
                      Petitioners               :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 PHELAN HALLINAN & SCHMIEG, LLP,                :
                                                :
                      Respondents               :


                                         ORDER



PER CURIAM


       AND NOW, this 30th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED to the issue set forth below. Allocatur is DENIED as to all remaining

issues. The issue, rephrased for clarity is:

       Did the Superior Court err in determining the mortgage at issue was not a
       “residential mortgage” and that petitioners are therefore not entitled to seek
       damages pursuant to 41 P.S. §§406 and 502?